Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 2, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  141447 & (51)(55)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  MICHIGAN BASIC PROPERTY                                                                                   Brian K. Zahra,
  INSURANCE ASSOCIATION,                                                                                               Justices
           Petitioner-Appellant,
  v                                                                  SC: 141447
                                                                     COA: 293766
                                                                     Ingham CC: 08-000950-AA
  THE OFFICE OF FINANCIAL AND
  INSURANCE REGULATION and
  COMMISSIONER OF THE OFFICE OF
  FINANCIAL AND INSURANCE
  REGULATION,
            Respondents-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 8, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the Court of Appeals erred when it upheld the respondent
  Commissioner’s interpretation of MCL 500.2930a(1).

         The motions to file briefs amicus curiae are GRANTED. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 2, 2011                    _________________________________________
         p0126                                                                  Clerk